Citation Nr: 1518386	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  14-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic inflammation of the rectum with benign neuroma and if so, whether service connection is warranted. 

2.  Entitlement to service connection for Hydrocodone addiction, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for acid reflux, to include as secondary to chronic inflammation of the rectum with benign neuroma.

4.  Entitlement to service connection for bowel inconsistency.

5.  Entitlement to an evaluation in excess of 20 percent for the service-connected degenerative joint disease (DJD) of the lumbar spine.

6.  Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a right ankle injury.

7.  Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1975.  The Veteran also had a period of Reserve service.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for increased evaluation for the lumbar spine, right knee, and right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 2001 decision, the Board determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for disability manifested by inflammation of the rectum with benign neuroma; the Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court).  

2.  The evidence submitted since the May 2001 Board decision is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact that is necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim for service connection for chronic inflammation of the rectum with benign neuroma.  

3.  The Veteran is not currently shown to have a diagnosed Hydrocodone addiction.  

4.  The Veteran is not currently shown to have a separate disability (other than that associated with chronic inflammation of the rectum with benign neuroma) manifested by bowel inconsistency.  

5.  The competent and probative evidence of record does not establish that the acid reflux was acquired secondary to, or caused by the symptoms of, a service-connected disability.


CONCLUSIONS OF LAW

1.  The evidence received since the final May 2001 Board decision is not new and material, and the Veteran's claim of entitlement to service connection for chronic  inflammation of the rectum with benign neuroma is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2014). 


.
2.  The criteria for service connection for  Hydrocodone addiction, to include as secondary to chronic inflammation of the rectum with benign neuroma, have not been met.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for acid reflux, to include as secondary to chronic inflammation of the rectum with benign neuroma, have not been met.  
38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

4.  The criteria for service connection for bowel inconsistency have not been met.  
38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran notice by letters dated in March 2008, January 2010,  August 2010, November 2010, May 2011, and March 2013.   

The Board notes that the notice pertaining to the new and material claim was not sent before the initial unfavorable decision on the claim,  However, VA may proceed with adjudication of the claim as the timing and content of the notice were not prejudicial to the claimant.  Mayfield, supra; Pelegrini, supra; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2010), and any applicable legal precedent. 

VA's General Counsel has held that Kent, 20 Vet App. 1 (2006), is no longer controlling precedent insofar as it required case-specific notice in applications to reopen previously denied claims (i.e., new and material evidence).  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  In addition, the Federal Circuit has held that in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). 

In the appealed August 2011 rating action, May 2013 rating decision (issued to the Veteran after he received the March 2013 Kent letter), and April 2014 statement of the case (SOC), the RO informed the Veteran of the reasons for the previous denial of his claim for service connection for chronic inflammation of the rectum and the laws and regulations regarding new and material evidence.  Thus, the Board finds that the Veteran is not prejudiced by the Board's decision to proceed with a final decision on the new and material evidence claim decided herein.  Bernard v. Brown, 4 Vet. App. 384 (1993).
VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his new and material evidence claim decided herein, and therefore appellate review may proceed without prejudicing him. Id; 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . 

VA has obtained service treatment and personnel records and assisted the Veteran in obtaining evidence.  VA examination is not necessary with respect to the claims for Hydrocodone addiction, acid reflux, and bowel inconsistency.  There is no evidence of any currently diagnosed Hydrocodone addiction or separate disability manifested by bowel inconsistency (other than chronic inflammation of the rectum with benign neuroma).  The Veteran claims that acid reflux is secondary to his chronic inflammation of the rectum; however, as will be discussed in further detail below, service-connection is not in effect for chronic inflammation of the rectum so service-connection cannot be awarded on a secondary causation basis.  Further, acid reflux was not shown during a period of active service or active duty for training (ACDUTRA) and there is no evidence that the claimed condition may be associated with an established event, injury or disease in service or ACDUTRA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

A) New and Material Claim

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

Here, the Veteran seeks to reopen the claim for service connection for chronic inflammation of the rectum with benign neuroma first denied by the RO in November 1996; the Veteran did not appeal the decision and no new evidence was received in the year following the decision.  The decision became final.  

In July 1999 and August 1999, the RO determined that no new and material evidence has been received to reopen the claim for chronic inflammation of the rectum.  In May 2001, the Board affirmed the RO's determination that no new and material evidence had been submitted to reopen the claim.  The Board determined that there still was no evidence that the Veteran developed chronic inflammation of the rectum in service, that a private medical opinion from Dr. CHP was not probative of the matter on appeal, and that lay statements from former fellow serviceman were no competent to establish a medical diagnosis of the claimed chronic inflammation of the rectum.  The Board concluded that the additional clinical evidence of anal and rectosigmoid abnormalities was cumulative of evidence previously of record and contained nothing material to reopen the claim.  This is the last final denial on any basis for this claim.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of the May 2001 decision.  The Veteran did not appeal the denial with respect to this claim to the Court.  38 U.S.C.A. §§ 7103, 7252; 38 C.F.R. § 20.1100.  Thus, the Board's May 2001 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104.  

Of record at the time of the May 2001 Board decision were: service treatment records, including a copy of an August 1974 report of medical examination showing a normal digital rectal examination; a June 1978 treatment note the Veteran claims was an old incision and drainage procedure of his anus (the handwriting of the note is mostly illegible); private clinical records showing recurrent anal fistula, history of carcinoid rectum, diverticulosis of the sigmoid colon, fecal incontinence, tubular adenoma of large sigmoid intestine, colon polyps, benign neuroma, incision and drainage of rectal abscess, anoplasty, sphincteroplasty, and anal tissue hyperkeratosis, hyperplasia, fibrosis, and continued inflammation; report received from Dr. CHP in July 1999 indicating that it was his opinion that the Veteran's rectal pain and bowel incontinence was incurred while the Veteran was on active duty; and statements from two former fellow serviceman indicating that the Veteran had problems with his rectum in the Summer of 1978, was confined to quarters, and the Veteran's rectum was swollen and lanced.  

Evidence associated with the claims folder since the May 2001 Board decision includes VA clinical records showing colonoscopy with polyp removal, diverticulosis, and tubular adenoma and a March 2010 operation report indicating the Veteran underwent a right hemicolectomy for tubular adenoma of the right colon.  The Veteran also submitted copies of the June 1978 treatment note, July 1999 letter from Dr. CHP, buddy statements, and clinical records listed above.  He also submitted statements reiterating that his chronic inflammation of the rectum began in service. 

While the VA clinical records and March 2010 operative report may be "new" they are not material to the Veteran's claim as they are essential duplicative or cumulative of that on file prior to the Board decision.  The Veteran's statements since the Board decision do nothing but reiterate the Veteran's prior contentions-that his rectum problems began in service and he now has a chronic inflammatory disability as a result.  

To the extent that the evidence of record received since the prior final Board decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, none of the evidence shows that chronic inflammation of the rectum was incurred during service or a period of ACDUTRA.  Thus, new and material has not been submitted, and there is no basis upon which to reopen the previously denied claim of entitlement to service connection for chronic inflammation of the rectum with benign neuroma.   See 38 C.F.R. § 3.156(a).  


B) Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The term active military service includes any period of ACDUTRA which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty training (INACDUTRA) which the individual concerned was disabled or died.  38 U.S.C.A. § 38 U.S.C.A. § 101(24)(B), (C).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

After careful consideration of all procurable and assembled data, the Board finds that service connection for acid reflux, Hydrocodone addiction, and bowel inconsistency is not warranted.  

At the outset, the Board notes the Veteran claims that his Hydrocodone addiction is not directly related to his military service.  He instead claims the condition is secondary to pain caused by his service-connected knee, ankle, and lumbar spine disabilities.  As noted above a disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  Without reaching whether there can be service connection based on the limited exception for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability, the Board finds that the evidence of record fails to document a current disorder manifested by Hydrocodone addiction.  See Boyer, supra.  

Notably, the post-service treatment record is negative for the claimed condition.  In multiple statements the Veteran has indicated that daily pain from his service-connected right knee, right ankle, and lumbar spine has caused him to become addicted to Hydrocodone by taking pills four times per day.  E.g. Vet statement dated in November 2010.  A review of prescription records reveals that the Veteran was taking Hydrocodone as prescribed, i.e. the prescription showed that the Veteran was prescribed Hydrocodone 10/Acetaminophen 500 MG.  He was to take one tablet by mouth four times a day as needed for pain.  See prescription reviewed in June 2011.  There was no evidence of abuse of Hydrocodone or addiction.  

Moreover, a March VA 2011 mental health examiner noted the Veteran did not report any history of drug abuse outside of alcohol.  The Veteran's  statements to the medical examiner are highly probative as to his condition at the time of examination, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).
Although lay evidence is acceptable to prove the occurrence of symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current disability.  In the absence of proof of such hydrocodone addiction there is no valid claim for service connection.  

With regard to the claim for bowel inconsistency, there is no separate disability manifested by bowel inconsistency.  The medical evidence of record shows that such inconsistency (bowel urgency, fecal incontinence, changes in bowel habits, etc) are part and parcel of the condition claimed as chronic inflammation of the rectum with benign neuroma.  As indicated above, the Board found that new and material evidence had not been received to reopen the claim for chronic inflammation of the rectum with benign neuroma.  Hence, the Board will not reach the merits of the underlying claim.  In the absence of proof of a separate disability manifested by bowel inconsistency, there is no valid claim for service.

The Veteran does not claim that his acid reflux is directly related to service, nor does the evidence support such a finding (it is not shown during active service or a period of ACDUTRA and there is no evidence linking the condition to said service).  Instead, he claims that his acid reflux is secondary to chronic inflammation of the rectum with benign neuroma.  As service connection is not currently in effect for chronic inflammation of the rectum with benign neuroma, service connection cannot be awarded on a secondary basis for acid reflux.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence 

is against the claims, and the appeals must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

New and material evidence not having been submitted, the claim of service connection for chronic inflammation of the rectum with benign neuroma is not reopened; the appeal to this extent is denied.

Entitlement to service connection for Hydrocodone addiction, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for acid reflux, to include as secondary to chronic inflammation of the rectum with benign neuroma, is denied.

Entitlement to service connection for bowel inconsistency is denied.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of entitlement to increased evaluations for his service connected lumbar spine, right knee, and right ankle disabilities.  

The Veteran maintains in multiple statements that his lumbar spine, right knee, and right ankle disabilities have worsened in severity.  Specifically, he asserts that the disabilities are productive of constant pain.  He indicates that he is unable to take care of his activities of daily living and falls on occasion.  He has also asserted that he has developed a neurological disability in his bilateral lower extremities.  He uses a cane and a walker for ambulation.

The last VA joints examination was in February 2010, over five years ago.  His last VA spine examination was in June 2012, almost three years ago.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, or whether they are responsible for additional disability (neurological), without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The RO should ensure that all due process requirements are met, to include giving the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to ascertain the severity of his lumbar spine, right knee, and right ankle disabilities.  All indicated tests or studies must be completed.  (A) Examination findings pertinent to the Veteran's lumbar spine, right knee, and right ankle should be reported to allow for application of VA rating criteria for musculoskeletal disorders.  (B) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  (C) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  (D) The examiner is asked to address the Veteran's contentions that he has developed a neurological disability in the bilateral lower extremities as a result of the service-connected lumbar spine disability.   (E) Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected lumbar spine, right knee, and right ankle disabilities alone (not including the effects of any non-service connected disabilities).

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record and also consider whether a total rating for compensation based on individual unemployability (TDIU) is warranted as part of the claims for increased benefits.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


